United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 22-2695
                        ___________________________

                             United States of America,

                        lllllllllllllllllllllPlaintiff - Appellee,

                                           v.

                                    Ali Fazil Ali,

                      lllllllllllllllllllllDefendant - Appellant.
                                       ____________

                    Appeal from United States District Court
                         for the District of Minnesota
                                 ____________

                           Submitted: October 24, 2022
                             Filed: October 27, 2022
                                  [Unpublished]
                                 ____________

Before COLLOTON, KELLY, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

      Ali Ali appeals after the district court1 revoked his supervised release and
sentenced him to 6 months in prison. His counsel has moved to withdraw and filed

      1
       The Honorable Wilhelmina M. Wright, United States District Judge for the
District of Minnesota.
a brief under Anders v. California, 386 U.S. 738 (1967), challenging the revocation
sentence.

       We conclude that Ali’s sentence was not unreasonable, as there was no
indication that the district court overlooked a relevant factor, gave significant weight
to an improper or irrelevant factor, or committed a clear error of judgment in
weighing the relevant factors. See United States v. Miller, 557 F.3d 910, 914 (8th
Cir. 2009) (standard of review); United States v. Larison, 432 F.3d 921, 922-23 (8th
Cir. 2006); see also United States v. Callaway, 762 F.3d 754, 760 (8th Cir. 2014).
The revocation sentence and term of supervised release are within the statutory range,
see 18 U.S.C. § 3583(e)(3); 21 U.S.C. § 841(b)(1)(A), and the district court stated that
it had considered the 18 U.S.C. § 3553(a) factors. See United States v. White Face,
383 F.3d 733, 740 (8th Cir. 2004).

      Accordingly, we grant counsel’s motion to withdraw and affirm.
                     ______________________________




                                          -2-